DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of controlling the fabrication of mineral fibre, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/4/2022.
Applicant's election with traverse of method of determination of specific points of a rotary fibre forming spinner wheel in the reply filed on 4/4/2022 is acknowledged.  The traversal is on the ground(s) that claim 6 is dependent on claim 1, claim 1 and 6 relate to the same or corresponding technical feature, and there is no search and examination burden.  This is not found persuasive because claim 6 does not actually recite a dependence from claim 1. The consideration is whether the shared technical features constitute a special technical feature. In this case, claim 6 can incorporate any determination method for specific points so the two groups are distinct, and the shared technical feature between the two groups is not a special technical feature because it does not make a contribution over the prior art in view of Pasquier et al (US-5259857-A).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 4, 5, 12, and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4, 5, 12, and 14 have not been further treated on the merits.
Claim 1 includes reference numbers to elements in the drawings which is improper for U.S. applications; please correct accordingly.

Claim Interpretation
Examiner interprets “specific point” to be an angular position. Angular position does not consider radial distance which is not mentioned which a specific point can be interpreted as any three-dimensional location. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “predefined condition” which is vague and has no metes or bounds. Applicant’s claim 2 and specification [0056] of pre-grant publication US-20210053864-A1 define the predefined condition to be the second derivative of the temperature as a function of angular position be equal to zero. Examiner interprets claim 1 combined with claim 2 because the predefined condition is explicitly stated in claim 2. However, once a location at which the second derivative satisfies the predefined condition is found, no action is taken regarding this location. Claim 3 is also rejected because of they depend from and thus include all the limitation of claim 1 and 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mathematical concept without significantly more. Claim 1 recites obtaining temperature measurements at a plurality of angular positions, processing the second derivative of the temperature as a function of angular position, and search for the second derivative satisfying a predefined condition. The judicial exceptions are not integrated into a practical application because they are not applied by a particular machine or used to effect a transformation and only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim does not include additional elements or steps that are sufficient to amount to significantly more than the judicial exception because obtaining temperature measurements and processing the measurements is conventional activity – see MPEP 2106.05(d).
	Claims 2-3 are also rejected because they fail to recite limitations which integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquier et al (US-5259857-A).
Regarding claim 1 and 2, Pasquier teaches a method of analyzing temperature profiles of specific points (Col. 6 Line 8-11) of a centrifuger used for manufacturing glass fibers (Col. 5 Line 14-15) comprising obtaining measurements of temperatures (Col. 3 Line 23-26) by means of a temperature measuring device (Col. 4 Line 52-59) at a plurality of positions (Col. 4 Line 30-36) that constructs a curve representing the temperature as a function of the position (Col. 5 Line 61-Col. 6 Line 7). Pasquier plots and analyzes the curve (Col. 6 Line 6-7) by means of a calculation unit (Col. 4 Line 36-38) to search for a specific point satisfies the predefined condition (extremes) (Col. 4 Line 30-36).
Pasquier teaches of measuring at a plurality of vertical position (Col. 6 Line 48-60). Pasquier discloses that the temperature of the fiber centrifuge apparatus is continuously changing (Col. 1 Line 42-55). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would be obvious to one of ordinary skill in the art at the time of invention to incorporate a plurality of measuring devices at different angular positions and modify the analysis accordingly because it is well within the level of ordinary skill in the art. 
Pasquier is silent on using the second derivative of the curve of the temperature as a function of the angular position. Pasquier analyzes the temperature profile curve to find overheating in the process (Col. 6 Line 6-19) such as the position of temperature extremes (Col. 4 Line 33-43). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. It would be obvious to one of ordinary skill in the art that modified Pasquier would be adjusted for finding a second derivate of the angular position is zero to determine a point.

Regarding claim 3, according to Pasquier of claim 1, Pasquier analyzes the temperature profile curve to find overheating in the process (Col. 6 Line 6-19) such as the position of temperature extremes (Col. 4 Line 33-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20160357174-A1 teaches of additional electronics associated with fiber processing such as program/software on computer readable storage medium.
US-4718930-A teaches of adjusting the temperature of the annular burner ring of a glass fibering apparatus
US-20050098670 -A1 teaches of supporting means for temperature sensor of a fiberizer that can be adjusted at any time
US-20150191389-A1 teaches of a mineral fiber forming device with annular heating of the centrifuge and measured temperature gradient and temperature adjustment for increased efficiency
WO-2017017383-A2 teaches of a fiber weaving method and controlling the temperature while stretching, drawing, and drying is advantageous for a better product

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741